Case 18-15916-amc   Doc 28   Filed 12/11/18 Entered 12/11/18 10:08:45   Desc Main
                             Document     Page 1 of 4
Case 18-15916-amc   Doc 28   Filed 12/11/18 Entered 12/11/18 10:08:45   Desc Main
                             Document     Page 2 of 4
Case 18-15916-amc   Doc 28   Filed 12/11/18 Entered 12/11/18 10:08:45   Desc Main
                             Document     Page 3 of 4
Case 18-15916-amc   Doc 28   Filed 12/11/18 Entered 12/11/18 10:08:45   Desc Main
                             Document     Page 4 of 4
